Campbell J.:
Plaintiffs, as heirs-at-law, bring ejectment for lands sold by administrator. They object to the title made under the sale, on the grounds, 1st. That it does not appear from the probate proceedings that ■ any guardian was appointed for the heirs; 2d. That administrator’s application for license to sell was not upon oath; and, 3d. That the report of sale omitted to show the purchase price.
The statute (2 Comp. L. pp. 913, 923), provides what defects shall avoid sales, and what acts shall secure the title to the purchaser. This statute received a construction in Howard v. Moore, 2 Mich. 227. As Philip Coon, the ancestor, was a resident of the county where the proceedings were had, and the grant of administration was had there, no doubt can arise as to the probate court of that county being the one which had jurisdiction. The case shows that a license was granted, that no bond was *508required, but that the oath was duly taken, and notice given, .and that the sale was made accordingly, and was confirmed. There was a literal compliance with so much of the statute as is necessary to give the sale validity* and the good faith of tifie purchaser is not assailed. Although some steps do not appear to have been taken, which should have been, yet the statute provides they may he disregarded in deducing title; and we can not, therefore, hold that a sale is vitiated by their omission. The statute, however, ha& made this saving provision for the benefit of purchasers, and not to encourage carelessness in probate proceedings,, where great attention is needed to prevent injustice to, those who are unable to protect their rights. Judgment was properly rendered in favor of the holder of the probate title, and it should be affirmed.
Manning and Christiancy JJ. concurred. Martin Ch. J. did not sit, having decided the case in the court below..